 

F|LED
March 8, 2019

CLERK, US D|STR|CT COURT
EASTERN DISTR|CT

UNlTED STATES DlSTRlCT COURT FOR THE

 

 

 

 

EASTERN DISTRICT oF CALiFoRNiA CAL'FORN'A
UNITED sTATEs oF AMERICA, )
) Case NO. 2118€R00196-GEB_2
Plaintiff, )
v. ) oRDER FoR RELEASE oF
) PERsoN iN CUsToDY
MARIA EUGENA CERVANTES )
EXHEVARRIA, )
)
Defendant.

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release MARIA EUGENA CERVANTES
r EXHEVARRIA , Case No. 2:lSCROOl96-GEB-2 , Charge ZlUSC § 84l§a)(l 1 , from custody
l subject to the conditions contained in the attached “Notice to Defendant Being Released” and for the
y following reasons:
Release on Personal Recognizance
Bail Posted in the Surn of $__
Unsecured Appearance Bond
Appearance Bond with lO% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

\/ (Other) Defendant is ordered Temnorarilv Released.

The defendant shall be released on 3/9/2019 @9:00 a.m. to the custody of Lisa Gara . Defendant
to remain in the custody of Ms. Gara until return to jail no later than 3/2/2019 at 7:00 p.m.

lssued at Sacrarnento,CA on March 8. 2019 at 2255 nrn

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

 

 

